249 S.W.3d 897 (2008)
Danny LOUIE, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 67707.
Missouri Court of Appeals, Western District.
April 15, 2008.
Laura Grether Martin, Appellate Defender Office, Kansas City, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Shaun Mackelprang and Roger W. Johnson, Office Attorney General, Jefferson City, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge, and JOSEPH M. ELLIS, Judge.

ORDER
Danny Louie appeals the circuit court's judgment to deny his Rule 24.035 motion for post-conviction relief. In his motion, Louie asserted two claims of ineffective assistance of counsel. The circuit court denied the first claim without an evidentiary hearing and denied the second claim after an evidentiary hearing. We affirm in this per curiam order entered pursuant to Rule 84.16(b).